Filed 10/10/22 Praetorian Global v. Eel River Organics CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 PRAETORIAN GLOBAL, INC.,
           Plaintiff and Respondent,
                                                                        A164245
 v.
 EEL RIVER ORGANICS, LLC,                                               (Humboldt County
                                                                        Super. Ct. No. CV2101222)
           Defendant and Appellant.


         Defendant Eel River Organics, LLC (ERO) appeals from a final
judgment confirming an arbitration award entered against it in a contractual
dispute with plaintiff Praetorian Global, Inc. (Praetorian). ERO contends the
trial court erred in confirming the award because the underlying contract
was illegal and the arbitrator therefore lacked authority to enforce it. Even if
we assume, as ERO claims, that the contract violated a cannabis licensing
regulation, the contract was not thereby rendered unenforceable. As a result,
we affirm.




                                                               1
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND1
      ERO is a California limited liability company that “owns a farm in
Humboldt County . . . on which it cultivates high quality cannabis plants.”
Praetorian is a Delaware corporation, headquartered in Colorado, “that owns
and licenses cannabis-related intellectual property” and “the ‘Binske’ brand,
a line of cannabis products.” ERO is licensed to conduct “commercial
cannabis activity” in California under the Medicinal and Adult-Use Cannabis
Regulation and Safety Act (MAUCRSA or the Act), Business and Professions
Code2 section 26000 et sequitur, and Praetorian is not.
      In January 2019, ERO and Praetorian entered a contract under which
Praetorian licensed portions of its intellectual property to ERO and provided
certain related services to enable ERO to sell cannabis products under the
Binske brand (the contract). In exchange, ERO was to pay a monthly royalty,
with a minimum total of $1 million due for the first year and $2 million due
for the second year without regard to the volume of products sold. The
contract contained an arbitration clause under which the parties agreed to
submit disputes to binding arbitration in Colorado.3
      Praetorian provided some services to ERO, such as assistance with
product development and marketing, but ERO “was unable to launch . . . the

      1The underlying facts, which are undisputed for purposes of this
appeal, are primarily drawn from the arbitrator’s decision. (See San
Francisco Housing Authority v. Service Employees Internat. Union, Local 790
(2010) 182 Cal.App.4th 933, 936, fn. 1.)
      All further statutory references are to the Business and Professions
      2

Code unless otherwise noted.
      3  The contract also provides that it shall be governed by Colorado law,
but neither party claims that the issue whether the contract is void for
illegality should be decided under that law instead of California law.


                                       2
Binske brand products for most of 2019.” The following summer, after ERO
failed to pay over $2 million owed under the contract, Praetorian filed a
demand for arbitration seeking damages for breach of contract.4 ERO
asserted counterclaims for breach of contract, breach of the covenant of good
faith and fair dealing, and fraudulent misrepresentation.
      In August 2021, after a three-day evidentiary hearing, the arbitrator
found that ERO had breached the contract, rejected ERO’s counterclaims,
and issued a final award of over $3 million in favor of Praetorian.5 As
relevant here, the arbitrator rejected ERO’s claim that the contract was
illegal under former California Code of Regulations title 16, division 42,
section 5032 (former section 5032), which prohibited entities licensed to
conduct commercial cannabis activity from conducting such activity “on
behalf of, at the request of, or pursuant to a contract with” an unlicensed
entity.
      After the arbitrator entered the final award, Praetorian filed a petition
to confirm the award in the trial court. ERO opposed on the ground that the
arbitrator exceeded her powers by issuing an award enforcing an illegal
contract. No additional evidence was presented, and after considering the
parties’ briefing and hearing counsel’s arguments, the court granted the
petition in a summary order. A judgment confirming the award was entered
on October 13, 2021.




      4Praetorian also asserted that ERO had breached another contract
between the parties, which related to ERO’s house brand of products. That
contract is not at issue in this appeal, and we do not discuss it further.
      5 The award included damages for breach of the contract’s minimum
royalty provision, late fees, and attorney’s fees.


                                       3
                                        II.
                                   DISCUSSION
      A.     Judicial Review of Arbitration Awards
      “California law favors alternative dispute resolution as a viable means
of resolving legal conflicts. ‘Because the decision to arbitrate grievances
evinces the parties’ intent to bypass the judicial system and thus avoid
potential delays at the trial and appellate levels, arbitral finality is a core
component of the parties’ agreement to submit to arbitration.’ ” (Richey v.
AutoNation, Inc. (2015) 60 Cal.4th 909, 916.) Accordingly, “[i]n considering
an appeal from a judgment confirming an arbitration award, we may not
‘ “review the merits of the dispute, the sufficiency of the evidence, or the
arbitrator’s reasoning, nor may we correct or review an award because of an
arbitrator’s legal or factual error, even if it appears on the award’s face.” ’ ”
(State Farm Mutual Automobile Ins. Co. v. Robinson (2022) 76 Cal.App.5th
276, 282.)
      Code of Civil Procedure section 1286.2 “provide[s] limited grounds for
judicial review of an arbitration award.” (Richey v. AutoNation, Inc., supra,
60 Cal.4th at p. 916.)6 Among these grounds is that “[t]he arbitrators
exceeded their powers and the award cannot be corrected without affecting
the merits of the decision upon the controversy submitted.” (Code Civ. Proc.,
§ 1286.2, subd. (a)(4).) This “excess-of-authority exception applies, and an
arbitral award must be vacated, when a court determines that the arbitration
has been undertaken to enforce a contract that is ‘illegal and against the
public policy of the state.’ ” (Sheppard, Mullin, Richter & Hampton, LLP v.
J-M Manufacturing Co., Inc. (2018) 6 Cal.5th 59, 73.)

      6Praetorian contends that the judgment must be affirmed because
under the contract ERO waived its right to seek any judicial review. Since
we reject ERO’s appeal on the merits, we need not address this argument.


                                         4
      Where, as here, a party claims that an award exceeded an arbitrator’s
powers because “the entire [underlying] contract or transaction was illegal,”
the issue of illegality is for the trial court to decide, and it owes no deference
to the arbitrator’s resolution of that issue. (Moncharsh v. Heily & Blase
(1992) 3 Cal.4th 1, 31–32; Lindenstadt v. Staff Builders, Inc. (1997)
55 Cal.App.4th 882, 892.) In turn, “ ‘ “ ‘we review the trial court’s order (not
the arbitration award) under a de novo standard.’ ” ’ ” (Roussos v. Roussos
(2021) 60 Cal.App.5th 962, 973; see Kahn v. Chetcuti (2002) 101 Cal.App.4th
61, 65 [whether arbitrator exceeded authority is legal issue independently
reviewed on appeal].)
      B.    The Contract Was Enforceable Even Assuming It Violated the
            Law As a Result of Praetorian’s Unlicensed Status.
      ERO claims that “the arbitrator exceeded her powers by enforcing an
illegal contract,” and the trial court incorrectly concluded otherwise. We hold
that the court did not err by confirming the arbitration award even if the
contract violated former section 5032.
      “MAUCRSA creates a state licensing process for cannabis businesses
(. . . § 26010 et seq.), including penalties for licensing violations (§§ 26030–
26037),” and is administered by the Department of Cannabis Control (DCC).
(Wheeler v. Appellate Division of Superior Court (2021) 72 Cal.App.5th 824,
832, review granted Mar. 16, 2022, S272850; see § 26010.) Under
section 26011.5, “[t]he protection of the public shall be the highest priority for
the [DCC] in exercising licensing, regulatory, and disciplinary functions
under [the Act]. Whenever the protection of the public is inconsistent with
other interests sought to be promoted, the protection of the public shall be
paramount.”
      Section 26053, subdivision (a), provides that “[a]ll commercial cannabis
activity shall be conducted between licensees, except as otherwise provided in


                                         5
this division.” During the relevant time period, the Act defined “commercial
cannabis activity” as “includ[ing] the cultivation, possession, manufacture,
distribution, processing, storing, laboratory testing, packaging, labeling,
transportation, delivery, or sale of cannabis and cannabis products as
provided for in this division.” (Former § 26001, subd. (k).)7
      On January 16, 2019, shortly before ERO and Praetorian entered the
contract, regulations were adopted under the Act.8 They included former
section 5032, titled “Commercial Cannabis Activity.” That regulation
provided, “Licensees shall not conduct commercial cannabis activities on
behalf of, at the request of, or pursuant to a contract with any person who is
not licensed under the Act.” (Former § 5032, subd. (b).)
      Under Civil Code section 1667, a contract is illegal if it is “[c]ontrary to
an express provision of law” or “[c]ontrary to the policy of express law, though
not expressly prohibited.” Although “ ‘questions of public policy are primarily
for the legislative department to determine,’ . . . a contract or transaction
may be found contrary to public policy even if the Legislature has not yet
spoken to the issue.” (Sheppard, Mullin, Richter & Hampton, LLP v. J-M
Manufacturing Co., Inc., supra, 6 Cal.5th at p. 73.) An administrative
regulation may establish a public policy with which a contract must comply



      7This definition now also includes “acting as a cannabis event
organizer for temporary cannabis events” and appears in section 26001,
subdivision (j). (Stats. 2021, ch. 70, § 4.)
      8  We grant ERO’s request for judicial notice of these regulations.
Former section 5032 was later renumbered as California Code of Regulations,
title 4, section 15032, and was ultimately repealed as of September 27, 2021.
(Cal. Reg. Notice Register 2021, Nos. 30-Z, p. 954, 41-Z, pp. 1398–1399.) We
deny as unnecessary to our decision the balance of ERO’s request for judicial
notice and Praetorian’s request for judicial notice, which pertain to other
regulatory documents.


                                        6
to be lawful. (Ibid.; Kashani v. Tsann Kuen China Enterprise Co. (2004)
118 Cal.App.4th 531, 542.)
      ERO’s briefing focuses almost exclusively on its claim that the contract
violated former section 5032 because Praetorian is unlicensed. But even
assuming there was such a violation, we conclude that the contract was
nonetheless enforceable in light of the regulatory scheme and applicable
equitable considerations.
      “Generally a contract made in violation of a regulatory statute is void.
Under this general rule, where a law requires, for regulatory rather than
revenue purposes, that one procure a license before offering or performing
certain services and provides a penalty for violation, the contract of an
unlicensed person to perform such services will not be upheld. [Citations.]
‘This rule is based on the rationale that “the public importance of
discouraging such prohibited transactions outweighs equitable considerations
of possible injustice between the parties.” ’ ” (MW Erectors, Inc. v.
Niederhauser Ornamental & Metal Works Co., Inc. (2005) 36 Cal.4th 412,
435–436 (MW Erectors).)
      The general rule “is not absolute,” however, “and many exceptions have
arisen.” (MW Erectors, supra, 36 Cal.4th at p. 436.) One exception exists
when the law “ ‘making the conduct illegal, in providing for a fine or
administrative discipline[,] excludes by implication the additional penalty
involved in holding the illegal contract unenforceable.’ ” (Ibid., italics
omitted; Vitek, Inc. v. Alvarado Ice Palace, Inc. (1973) 34 Cal.App.3d 586,
591–592.)
      MW Erectors addressed whether a construction contract was
enforceable where the contractor was unlicensed when it executed the
contract but licensed by the time it performed the work. (MW Erectors,



                                        7
supra, 36 Cal.4th at p. 435.) The statutory scheme at issue, the Contractors’
State License Law (CSLL), “prohibits a contractor from suing ‘for the
collection of compensation for the performance of any act or contract where a
license is required . . . without alleging that he or she was a duly licensed
contractor at all times during the performance of that act or contract,’ ” and it
also “makes it a misdemeanor ‘for any person to engage in the business or act
in the capacity of a contractor within this state without having a license
therefore.’ ” (MW Erectors, at p. 435, quoting §§ 7028, subd. (a), 7031,
subd. (a), italics omitted.) MW Erectors held that “the CSLL does not
automatically void all contracts entered by unlicensed contractors,”
explaining,
            “[T]he statute expresses no such legislative intent. The
      CSLL imposes misdemeanor punishment [citations] and
      authorizes both injunctive relief [citations] and civil citations and
      penalties [citations] against persons who act as unlicensed
      contractors. It also expressly bars suits to collect compensation
      for unlicensed work [citation], but does not extend the bar to
      persons who, though they performed while licensed, were
      unlicensed when they agreed to perform the work. This detailed
      and comprehensive enforcement scheme thus excludes by
      implication such an additional penalty.”
(MW Erectors, supra, 36 Cal.4th at p. 440.)
      MAUCRSA likewise establishes a detailed and comprehensive
enforcement scheme for violations of its provisions. (§§ 26030–26039.6; Cal.
Code Regs., tit. 4, §§ 17800–17817.) The DCC may suspend or revoke a
license and place on probation or fine a licensee who “is found to have
committed any of the acts or omissions constituting grounds for disciplinary
action.” (§ 26031, subd. (a); Cal. Code Regs., tit. 4, §§ 17802, 17809–17810.)
These grounds include “[f]ailure to comply with the provisions of [the Act] or
any rule or regulation adopted pursuant to [it].” (§ 26030, subd. (a).) In



                                        8
addition, “[a] person engaging in commercial cannabis activity without a
license” or “aiding and abetting unlicensed commercial cannabis activity” is
subject to civil penalties. (§ 26038, subd. (a)(1)–(2).) As Praetorian observes,
while “conducting business with an unlicensed entity or operating without a
license in the California cannabis industry can [thus] result in a myriad of
enforcement actions,” none of the relevant provisions reveal a legislative
intent to invalidate contracts between licensed and unlicensed parties as “an
additional penalty.” (MW Erectors, supra, 36 Cal.4th at p. 440.)
      ERO does not directly respond to this argument, although it suggests
that cases enforcing an illegal contract are distinguishable because they
involved “ ‘technical failures’ ” to comply with the law. In contrast, ERO
claims, the contract here involved the sale of “Binske products under
Colorado packaging as a result of . . . a Colorado company[’s] . . . influence in
ERO’s commercial cannabis operations. This was exactly the type of thing
[former] section 5032 and . . . [section] 26053 [were] designed to prevent.”
      It is true that even if nonenforcement of a contract is not contemplated
as “an additional penalty” for violations of a regulatory scheme, courts may
nevertheless hold that the contract is void upon “a showing that such a result
is essential to effectuate the statute’s protective purposes.” (MW Erectors,
supra, 36 Cal.4th at pp. 440–441.) But ERO’s cursory argument fails to
convince us that the contract here, which is at base an intellectual property
licensing agreement, was fundamentally inconsistent with MAUCRSA’s
purpose of protecting public safety with regard to cannabis products. Thus,
even if the contract was illegal, it was not void, because the statutory scheme
does not contemplate unenforceability as a penalty.
      Moreover, we agree with Praetorian that equitable considerations also
justify enforcing the contract. “In compelling cases, illegal contracts will be



                                        9
enforced in order to ‘avoid unjust enrichment to a defendant [i.e., the party
seeking to avoid the contract] and a disproportionately harsh penalty upon
the plaintiff [i.e., the party seeking to enforce the contract].’ [Citations.] ‘ “In
each case, the extent of enforceability and the kind of remedy granted depend
upon a variety of factors, including the policy of the transgressed law, the
kind of illegality[,] and the particular facts.” ’ ” (Asdourian v. Araj (1985)
38 Cal.3d 276, 292 (Asdourian).)
      Factors that courts commonly consider in determining whether to
enforce an illegal contract weigh strongly in Praetorian’s favor. As a
cannabis business, not a consumer or member of the public, ERO is not part
of “the group primarily in need of [the Act’s] protection.” (Asdourian, supra,
38 Cal.3d at p. 292; California Physicians’ Service v. Aoki Diabetes Research
Institute (2008) 163 Cal.App.4th 1506, 1516.) In addition, the contract was
“not malum in se (‘immoral in character, inherently inequitable or designed
to further a crime or obstruct justice’) but [was] malum prohibitum (‘only
voidable depending on the factual context and the public policies involved’).”
(California Physicians’ Service, at pp. 1516–1517, quoting Asdourian, at
p. 293.)
      Finally, and perhaps most importantly, ERO is the party more at fault
and would be unjustly enriched if the contract was not enforced. (Asdourian,
supra, 38 Cal.3d at p. 293; Wald v. TruSpeed Motorcars, LLC (2010)
184 Cal.App.4th 378, 392.) Praetorian provided services for which it was
never compensated, played no apparent role in the delay in getting Binske
products to market, and did not breach the contract. In contrast, ERO, which
as a licensed entity should have been aware of California law on cannabis
commercial activity, seeks “to repudiate a debt based on the putatively illegal
business status of the creditor,” not any fundamental violation of public



                                        10
policy. (Wald, at p. 392.) In short, even if the contract violated former
section 5032, there are compelling reasons to enforce it nonetheless. ERO
therefore fails to show that the arbitrator exceeded her powers by entering an
award based upon it.
                                      III.
                                 DISPOSITION
      The judgment is affirmed. Respondent is awarded its costs on appeal.




                                       11
                                          _________________________
                                          Humes, P.J.


WE CONCUR:


_________________________
Banke, J.


_________________________
Wiss, J. *




      *Judge of the Superior Court of the City and County of San Francisco,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

Praetorian Global v. Eel River Organics A164245


                                     12